DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The second to last line recites “a second harmonic power difference”.  This implies there is a first harmonic power difference.  However, no first harmonic difference has been claimed.  Thus, it is unclear what exactly is being claimed.
Regarding claim 3: Lines 2-3 recite “the power difference ratio”, there is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 4: Line 2 recites “the term” and “the power difference ratio”, there is insufficient antecedent basis for these limitations in the claim.
Regarding claim 6: Line 4 recites “the first power time average” and line 7 recites “the second power time average”, there is insufficient antecedent basis for these limitations in the claim.
Regarding claim 7: Line 5 recites “respective power time averages” and “respective power difference ratios”, there is insufficient antecedent basis for these limitations in the claim.
Regarding claim 8: Lines 2-3 recite “the difference threshold”, “the first threshold”, and “the second threshold”, there is insufficient antecedent basis for these limitations in the claim.
Regarding claim 9: Line 13 recites “the power ratios”, there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10: Lines 2-3 recite “the first power time average” and “the second power time average”, there is insufficient antecedent basis for these limitations in the claim.
Regarding claim 12: Line 3 recites “the first power time average” and line 6 recites “the second power time average”, there is insufficient antecedent basis for these limitations in the claim. Note, lines 3 and 6 should also recite “a time average”. 
Regarding claim 13: The last two lines recite “a second harmonic power difference”.  This implies there is a first harmonic power difference.  However, no first harmonic difference has been claimed.  Thus, it is unclear what exactly is being claimed.
The remaining claims are rejected due to their dependency to a rejected claim. 
Note, these claims appear to have been originally written in a foreign format.  This has resulted in a lot of indefinite issues and apparent incorrect claim dependency.  The examiner attempted to point out as many as possible, but due to the multitude some may have been missed.  It is suggest for Applicant to go through the claims, adjust the dependency, and make sure the examiner did not miss any further errors. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,782,351. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the patent is narrower in scope than claims 1 and 13 of the instant application.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally teaches reducing harmonics in stator windings.
Note, While it appears the prior art of record does not explicitly teach the claims, due to the general indefinite nature of the claims, a final decision of patentability will be made once the above 35 USC 112 and Double Patenting rejections are addressed. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN GUGGER/
Primary Examiner, Art Unit 2832